19-4130
     Dvorak v. Garland
                                                                                   BIA
                                                                              Farber, IJ
                                                                       A209 029 897/898
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 30th day of November, two thousand twenty-one.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            RICHARD C. WESLEY,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   NIKOLAJ DVORAK, NATALIE
14   DVORAKOVA,
15            Petitioners,
16
17                       v.                                      19-4130
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONERS:                    Theodore N. Cox, New York,
25                                       NY.
26
27   FOR RESPONDENT:                     Jeffrey Bossert Clark, Acting
28                                       Assistant Attorney General;
29                                       Jessica A. Dawgert, Senior
30                                       Litigation Counsel; Richard
31                                       Kelley, Trial Attorney, Office of
32                                       Immigration Litigation, United
 1                                States Department of Justice,
 2                                Washington, DC.
 3
 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8        Petitioners    Nikolaj    Dvorak   and   Natalie   Dvorakova,

 9   natives of Russia and citizens of the Czech Republic, seek

10   review of a November 15, 2019, decision of the BIA affirming

11   a May 16, 2019, decision of an Immigration Judge (“IJ”)

12   denying asylum, withholding of removal, and relief under the

13   Convention Against Torture (“CAT”).      In re Nikolaj Dvorak,

14   Natalie Dvorakova, Nos. A209 029 897/898 (B.I.A. Nov. 15,

15   2019), aff’g Nos. A209 029 897/898 (Immig. Ct. N.Y. City May

16   16, 2019).     We assume the parties’ familiarity with the

17   underlying facts and procedural history.

18       We have reviewed the IJ’s decision as supplemented by

19   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

20   Cir. 2005).     The applicable standards of review are well

21   established.    See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

22   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

23       Asylum and Withholding of Removal




                                     2
 1         To establish eligibility for asylum and withholding of

 2   removal, an applicant must establish past persecution or a

 3   well-founded fear or likelihood of persecution on account of

 4   “race, religion, nationality, membership in a particular

 5   social    group,          or     political         opinion.”            8 U.S.C.

 6   § 1158(b)(1)(B)(i); see also id. § 1231(b)(3)(A); 8 C.F.R.

 7   § 1208.16(b)(1)(i),            (2).      “[P]ersecution      is    an    extreme

 8   concept that does not include every sort of treatment our

 9   society regards as offensive.”                 Mei Fun Wong v. Holder, 633

10   F.3d 64, 72 (2d Cir. 2011) (internal quotation marks omitted).

11   For   economic    harm     to    constitute       persecution,     “an    asylum

12   applicant must offer some proof that he suffered a deliberate

13   imposition of substantial economic disadvantage.”                    Guan Shan

14   Liao v. U.S. Dep’t of Justice, 293 F.3d 61, 70 (2d Cir. 2002)

15   (internal quotation marks omitted); see also In re T-Z-, 24

16   I. & N. Dec. 163, 170–73 (B.I.A. 2007).

17         The agency did not err in finding that, even assuming

18   Petitioners’      proposed            social     groups    were    cognizable,

19   Petitioners failed to establish that they suffered economic

20   persecution      as   a   result.          The    record   establishes     that

21   Petitioners      themselves       instituted       bankruptcy     proceedings,

22   were found to be creditors, were permitted to remain in their

23   company’s residence during the bankruptcy proceedings, and
                                               3
 1   were able to support themselves with alternate employment.

 2   Accordingly,       Petitioners         did     not    establish      that    they

 3   “suffered a deliberate imposition of substantial economic

 4   disadvantage” as required to establish economic persecution.

 5   Guan Shan Liao, 293 F.3d at 70 (internal quotation marks

 6   omitted).

 7         The   agency      also     did    not     err    in    concluding      that

 8   Petitioners failed to establish past persecution or a well-

 9   founded     fear   of    future    persecution         based    on     Nikolaj’s

10   conviction for theft of assets from their bankrupt company.

11   “Punishment for violation of a generally applicable criminal

12   law is not persecution.”          Saleh v. U.S. Dep’t of Justice, 962

13   F.2d 234, 239 (2d Cir. 1992).                Although “prosecution that is

14   pretext for political persecution is not on account of law

15   enforcement,” Jin Jin Long v. Holder, 620 F.3d 162, 166 (2d

16   Cir. 2010), Petitioners did not show pretext.                  In determining

17   whether prosecution is a pretext for persecution, the agency

18   looks   to,    among     other    factors,       conformity       to   criminal

19   procedures,    indications        that       abuse    was    directed       toward

20   modifying an opinion rather than conduct, and treatment of

21   other members of the population under similar circumstances.

22   See Vumi v. Gonzales, 502 F.3d 150, 157–58 (2d Cir. 2007).

23   The   record   reveals     that        Czech    police      followed   criminal
                                              4
 1   procedures in pursuing charges against Nikolaj.       Natalie, who

 2   represented the creditors in the bankruptcy proceeding, filed

 3   complaints   about   the   bankruptcy    trustee,   and   tried   to

 4   circumvent the trustee’s authority, was not prosecuted.           And

 5   the country conditions evidence reflects that the government

 6   of the Czech Republic does not arbitrarily arrest people,

 7   that the judiciary is independent, and that criminal trials

 8   are fair and public.

9        Petitioners’ failure to demonstrate past persecution or

10   a well-founded fear of persecution was dispositive of asylum

11   and withholding of removal.     See Lecaj v. Holder, 616 F.3d

12   111, 119–20 (2d Cir. 2010).    Accordingly, we do not reach the

13   other grounds.   See INS v. Bagamasbad, 429 U.S. 24, 25 (1976)

14   (“As a general rule courts and agencies are not required to

15   make findings on issues the decision of which is unnecessary

16   to the results they reach.”).

17       CAT Relief

18       To obtain CAT relief, an applicant must show that it is

19   “more likely than not” that he would be tortured.          8 C.F.R.

20   §§ 1208.16(c)(2), 1208.17(a).       In evaluating a CAT claim, the

21   agency considers evidence of past torture and evidence of

22   human rights violations in the country of removal among any

23   other relevant information.     Id. § 1208.16(c)(3).
                                     5
 1       Petitioners did not present any evidence of past torture

 2   and their fear that Nikolaj would be tortured in prison is

 3   speculative given that his prison sentence was suspended and

 4   the country conditions evidence states that there were no

 5   reports of torture in the Czech Republic.              See Jian Xing

 6   Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the

 7   absence   of   solid   support   in   the   record    .   .   .   ,   [an

 8   applicant’s] fear is speculative at best”).          Accordingly, the

 9   agency did not err in concluding that Petitioners failed to

10   satisfy their burden of proof for CAT relief.             See 8 C.F.R.

11   §§ 1208.16(c)(2), 1208.17(a).

12       For the foregoing reasons, the petition for review is

13   DENIED.   All pending motions and applications are DENIED and

14   stays VACATED.

15                                    FOR THE COURT:
16                                    Catherine O’Hagan Wolfe,
17                                    Clerk of Court




                                       6